UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 40-F [Check one] [] REGISTRATION STATEMENT PURSUANT TO SECTION 12 OF THE SECURITIES EXCHANGE ACT OF 1934 OR [X] ANNUAL REPORT PURSUANT TO SECTION 13(a) or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009Commission File Number 0-25542 DUNDEE CORPORATION (Exact name of registrant as specified in its charter) Province of Ontario, Canada (Province or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) Not Applicable (I.R.S. Employer Identification No. (if applicable)) 1 Adelaide Street East, 28th Floor Toronto, Ontario CanadaM5C 2V9 (416) 863-6990 (Address and telephone number of Registrant’s principal executive offices) CT Corporation System 1015 15th Street, NW, Suite 1000 Washington, D.C. (202) 572-3100 (Name, address (including zip code) and telephone number (including area code) of agent for service in the United States) copies to: Lucie Presot Vice President and Chief Financial Officer 1 Adelaide Street East, 28th Floor Toronto, Ontario CanadaM5C 2V9 AlanH. Paley Debevoise & Plimpton LLP 919 Third Avenue New York, NY 10022 United States of America Securities registered or to be registered pursuant to Section 12(b) of the Act. Title of each class Name of each exchange on which registered Not applicable Not applicable Securities registered or to be registered pursuant to Section 12(g) of the Act. Class A subordinate voting shares with no par value (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act. Not applicable (Title of Class) For annual reports, indicate by check mark the information filed with this Form: [ X ] Annual information form [X] Audited annual financial statements Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report. 71,204,526 Class A subordinate voting shares and 3,119,437 Class B common shares. Indicate by check mark whether the Registrant by filing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934 (the “Exchange Act”).If “Yes” is marked, indicate the file number assigned to the Registrant in connection with such Rule. Yes 82- No X Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on is corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes No -ii- TABLE OF CONTENTS CAUTION REGARDING FORWARD-LOOKING STATEMENTS 1 DISCLOSURE CONTROLS AND PROCEDURES 2 MANAGEMENT’S REPORT ON INTERNAL CONTROL OVER FINANCIAL REPORTING 2 ATTESTATION REPORT OF THE PUBLIC ACCOUNTING FIRM 2 CHANGES IN INTERNAL CONTROL OVER FINANCIAL REPORTING 2 AUDIT COMMITTEE FINANCIAL EXPERT 3 CODE OF ETHICS 3 PRINCIPAL ACCOUNTANT FEES AND SERVICES 4 PRE-APPROVAL OF AUDIT AND NON-AUDIT SERVICES PROVIDED BY INDEPENDENT AUDITORS 4 OFF-BALANCE SHEET ARRANGEMENTS 5 CONTRACTUAL OBLIGATIONS 5 UNDERTAKING 5 SIGNATURE 6 EXHIBIT INDEX 7 CAUTION REGARDING FORWARD-LOOKING STATEMENTS This annual report on Form 40-F includes, and other public communications by Dundee Corporation, including other documents filed with the Canadian securities regulators, the SEC or stock exchanges may include, forward- looking statements.All such statements are made pursuant to the “safe harbour” provisions of applicable Canadian and U.S. securities laws.Forward-looking statements may include, but are not limited to statements about anticipated future events including comments with respect to our objectives and priorities for 2010 and beyond, strategies or further actions with respect to the Company, its products and services, business operations, financial performance and condition.Forward-looking statements are statements that are predictive in nature, depend upon or refer to future events or conditions or include words such as “expects”, “anticipates”, “intends”, “plans”, “believes”, “estimates” or similar expressions.Such statements are based on current expectations of management of the Company and inherently involve numerous risks and uncertainties, known and unknown, including economic factors and those affecting the financial services industry generally.The forward-looking information contained in this annual report on Form 40-F is presented for the purpose of assisting our shareholders in understanding our business and strategic priorities and objectives as at the periods indicated and may not be appropriate for other purposes. The risks, uncertainties and other factors that may influence actual results are referenced in theRisk Factor section of the Company’s Annual Information Form attached as Exhibit 99.1 and in the section entitled“Managing Risk” in the Company’s Management’s Discussion and Analysis which is attached as Exhibit 99.3.Actual results may differ materially from the forward-looking statements contained in this Annual Report on Form 40-F, depending upon, among other factors, general economic and market conditions, our ability to execute our strategic plans and meet financial obligations, the performance of the Company’s principal subsidiaries and the Company’s ability to raise additional capital; creating, attracting and retaining assets under management and assets under administration; competition faced by the Company; regulation of the Company’s businesses; risks associated with the Company’s real estate and resources businesses, and the Company’s investment holdings in general including risks associated with oil and gas and mining exploration and development activities, environmental risks, inflation, changes in interest rates, commodity prices, and other financial exposures; maintenance of minimum regulatory capital requirements for certain of the Company’s subsidiaries; and the ability of the Company and its subsidiaries to attract and retain key personnel.The preceding list is not exhaustive of all possible risk factors that may influence actual results, and are identified based upon information available as of April 1, 2010. Assumptions about the future performance of the Canadian and U.S. economies were material factors considered by management when setting the Company’s strategic priorities and objectives, and when determining our financial targets.In determining our expectations for economic growth in the financial services, real estate and resources sectors, we considered historical economic data provided by the Canadian government and its agencies, and current market conditions. These forward-looking statements are not guarantees of future performance and actual events and results could differ materially from those expressed or implied by forward-looking statements made by the Company.Prospective investors are cautioned to consider these and other factors carefully when making decisions with respect to the Company and not place undue reliance on forward-looking statements.Except as may be required by applicable law, the Company does not undertake any obligation to update publicly or revise any such forward-looking statements, whether as a result of new information, future events or otherwise. 1 DISCLOSURE CONTROLS AND PROCEDURES In accordance with the rules of the Securities and Exchange Commission, the Company maintains disclosure controls and procedures and, under the supervision and with the participation of its management, including its Chief Executive Officer and Chief Financial Officer, has evaluated the effectiveness of the design and operation of these disclosure controls and procedures as of the end of the period covered by this report.Based on that evaluation, the Company’s Chief Executive Officer and Chief Financial Officer concluded that, as of December 31, 2009, the Company’s disclosure controls and procedures were effective. MANAGEMENT’S REPORT ON INTERNAL CONTROL OVER FINANCIAL REPORTING The management of the Company is responsible for establishing and maintaining adequate internal control over financial reporting for the Company as defined in Rule 13(a)-15(f) under the Securities Exchange Act of 1934, as amended.The Company’s internal control system is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with applicable accounting standards. The Company’s internal control over financial reporting includes policies and procedures that: pertain to the maintenance of records that in reasonable detail accurately and fairly reflect the transactions and dispositions of the assets of the Company and its consolidated entities; provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with accounting principles generally accepted in Canada, and that receipts and expenditures of the Company are being made only in accordance with authorizations of management and directors of the Company; and provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of the Company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Under the supervision and with the participation of the Company’s Chief Executive Officer and Chief Financial Officer, the Company’s management assessed the effectiveness of the Company’s internal control over financial reporting as of December 31, 2009, based on the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) in Internal Control-Integrated Framework. Based on this assessment, management concluded that the Company’s internal control over financial reporting was effective as of December 31, 2009. ATTESTATION REPORT OF THE PUBLIC ACCOUNTING FIRM The Company is required to provide an auditor's report on internal control over financial reporting for the fiscal year ended December 31, 2009. In this report, the Company's independent auditor, PricewaterhouseCoopers LLP, must state its opinion as to the effectiveness of the Company's internal control over financial reporting as of December 31, 2009.PricewaterhouseCoopers LLP has audited the Company's consolidated financial statements included in this Annual Report on Form 40-F and has issued a report on the effectiveness of the Company's internal control over financial reporting, which is included in its report on the Company's consolidated financial statements filed as an exhibit to this Annual Report on Form 40-F. CHANGES IN INTERNAL CONTROL OVER FINANCIAL REPORTING There have been no changes in the Company’s internal control over financial reporting identified in connection with the evaluation required by paragraph (d) of 17 CFR 240.13a-15 or 240.15d-15 that occurred during the period covered by this annual report that has materially affected, or is reasonably likely to materially affect, the Company’s internal control over financial reporting. 2 AUDIT COMMITTEE FINANCIAL EXPERT The Company has an audit committee established by the directors of the Company (the “Audit Committee”).The Audit Committee is comprised of the following five directors of the Company:K. Barry Sparks, Robert McLeish, Normand Beauchamp, Garth A.C. MacRae and Ellis Jacob.The board of directors of the Company has determined that each of the members of the Audit Committee has the necessary qualifications to be designated as an “Audit Committee Financial Expert” of the Company as such term is defined in the Form 40-F.All members of the Audit Committee have been deemed by the board of directors of the Company to be independent of the Company as such term is defined under the rules of the New York Stock Exchange. The Securities and Exchange Commission has indicated that the designation of a member of the Audit Committee as an Audit Committee Financial Expert does not make such member an “expert” for any purpose, does not impose any duties, obligations or liabilities on such member that are greater than those imposed on the member as a member of the Audit Committee and board of directors of the Company nor does it affect the duties, obligations or liability of any other member of the board of directors of the Company. CODE OF ETHICS The Company has not adopted a formal code of ethics as each of the senior executive officers of the Company, as well as a number of the Company’s other officers, directors and employees, are already subject to other codes of ethics or rules of professional conduct.Each of the senior executive officers listed below holds a professional designation and is, therefore, subject to prescribed standards of professional conductand/or a code of ethics relating to such designation.Accordingly, the Company’s board of directors has determined that it is not necessary to establish a separate corporate code of ethics in order to ensure that the conduct of such officers is governed by appropriate ethical standards and guidelines. The following are the codes of ethics and rules of professional conduct to which each of the senior executive officers of the Company is subject: § The Chief Executive Officer of the Company is a member of the CFA Institute (formerly the Association of Investment Management and Research) and, accordingly, is subject to the Code of Ethics and Standards of Professional Conduct of the CFA Institute (the “CFA Code”). § The Chief Financial Officer of the Company is a Certified Management Accountant and is subject to the Code of Professional Ethics of The Society of Management Accountants of Ontario. Each of the CFA Code and certain of the other codes or rules of professional conduct noted above have provisions relating to, among other things, compliance with applicable laws, rules and regulations, confidential information, prohibition against insider trading and use of material non-public information, prohibition against professional misconduct and conflicts of interest. A number of the directors, officers, employees and financial advisors of certain subsidiaries of the Company are also subject to one or more of the following: the CFA Code, the rules and regulations of the securities regulatory authorities in Canada, the Investment Industry Regulatory Organization of Canada, the Mutual Fund Dealers Association of Canada and all Canadian stock exchanges. 3 PRINCIPAL ACCOUNTANT FEES AND SERVICES During 2009 and 2008, the Company (and its subsidiaries that were audited by the Company’s external auditor) paid the following fees to the Company’s external auditors, for the following fee categories: Fee Category 2009 (Cdn. $) 2008 (Cdn. $) Audit Fees Audit-Related Fees Tax Services Fees All Other Fees Nil Nil Total Fees Audit Fees Audit fees include all fees paid to the Company’s external auditor for the audit of the Company’s consolidated financial statements and other required statutory/regulatory audits and filings of the Company and certain of its subsidiaries. Audit-Related Fees Audit-related fees include all fees paid to the Company’s external auditor for audit-related services including the review of the Company’s interim financial statements, preparation and/or review of certain filings with Canadian securities regulators, including comfort and consent letters, and accounting consultations on matters addressed during the audit and interim reviews. Tax Services Fees Tax services fees include all fees paid to the Company’s external auditor for tax-related advice including tax return preparation and/or review and tax planning advice. PRE-APPROVAL OF AUDIT AND NON-AUDIT SERVICES PROVIDED BY INDEPENDENT AUDITORS The Audit Committee has reviewed the magnitude and nature of all fees in respect of services provided by the external auditors during the years ended December 31, 2009 and 2008 to ensure that they are compatible with maintaining the independence of the external auditor. The Company has established a policy in respect of the pre-approval of non-audit services, including audit-related and tax services, to be provided by the Company’s independent auditors.The Audit Committee administers the requirements of the Company’s policy.Under the policy, the Audit Committee will review annually the recurring audit fees for the coming year.The policy also requires that any audit, audit-related or tax services proposed during the year be pre-approved by the Audit Committee, evidenced by approval from the Chairman of the Audit Committee. The Audit Committee approved100%of the fees paid to the Company’s external auditors. 4 OFF-BALANCE SHEET ARRANGEMENTS Information on the Company’s off-balance sheet arrangements is included in the Company’s Management’s Discussion and Analysis for the year ended December 31, 2009, under the caption “Off-Balance Sheet Arrangements”, which is attached as Exhibit 99.3 to, and incorporated by reference in, this report. CONTRACTUAL OBLIGATIONS Information on the Company’s contractual obligations is included in the Company’s Management’s Discussion and Analysis for the year ended December 31, 2009, under the caption, “Commitments and Contingencies”, which is attached as Exhibit 99.3 to, and incorporated by reference in, this report. UNDERTAKING The Registrant undertakes to make available, in person or by telephone, representatives to respond to inquiries made by the Commission staff, and to furnish promptly, when requested to do so by the Commission staff, information relating to: the securities registered pursuant to Form 40-F; the securities in relation to which the obligation to file an annual report on Form 40-F arises; or transactions in said securities. 5 SIGNATURE Pursuant to the requirements of the Exchange Act, the Registrant certifies that it meets all of the requirements for filing on Form 40-F and has duly caused this annual report to be signed on its behalf by the undersigned, thereto duly authorized. DUNDEE CORPORATION By:/s/Lucie Presot Lucie Presot Vice President and Chief Financial Officer, Date:April 1, 2010 6 EXHIBIT INDEX Exhibit No. Description Annual Information Form, dated March 31, 2010, of Dundee Corporation. Audited consolidated financial statements of Dundee Corporation as of and for the year ended December 31, 2009, together with the auditor’s report thereon and the auditor’s report on the Company’s internal control over financial reporting. Management’s Discussion and Analysis for the year ended December 31, 2009. Consent of PricewaterhouseCoopers LLP. Certifications required by Rule 13a-14(b) or Rule 15-14(b) and Section 1350 of Chapter 63 of Title 18 of United States Code, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certifications required by Rule 13a-14(a) or Rule 15d-14(a), pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 7
